KIRK, Chief Justice
This is an appeal from an order of the Crownpoint District Court, entered September 24, 1976, awarding the plaintiff-appellee $4,000 for alienation of affection by the defendant-appellant.
The record in this case shows that the appellee failed to meet the burden of proof required by our decision in Maloney v. Russell (July 2, 1974). That opinion established the requirement that one suing for alienation of affection establish that he or she was not at fault in causing the spouse's alienation.
*133Nothing in the brief presented by counsel for the appellee and nothing presented in oral argument convinces us that the appellee ever met his burden of proof. In fact, the appellee had been remarried for four years before filing the suit in District Court, he and his former wife having been divorced in 1971.
We hereby reaffirm the standard establish in Maloney v. Russell and therefore order the judgment entered below reversed.
LYNCH, Associate Justice, and YELLOWHAIR, Associate Justice, concur.